Citation Nr: 1745724	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of the rating for service-connected right lower extremity radiculopathy from 20 percent to 10 percent, effective April 12, 2013, was proper.

2.  Whether the reduction of the rating for service-connected left lower extremity radiculopathy from 20 percent to 10 percent, effective April 12, 2013, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from July 1951 to May 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Denver, Colorado, Regional Office (RO). On his December 2013 VA Form 9, the Veteran requested a Board videoconference hearing. In February 2016, the Veteran withdrew his hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). In January 2017, the Board remanded the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record at the time of the April 2013 reduction action did not establish material improvement of the Veteran's right lower extremity radiculopathy.

2.  The evidence of record at the time of the April 2013 reduction action did not establish material improvement of the Veteran's left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's right lower extremity radiculopathy from 20 percent to 10 percent, effective April 12, 2013, was improper. 38 C.F.R. 
§ 3.344 (2016).

2.  The reduction of the rating for the Veteran's left lower extremity radiculopathy from 20 percent to 10 percent, effective April 12, 2013, was improper. 38 C.F.R. § 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

An April 2012 VA examination report indicates that the Veteran had moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both his left and right lower extremities. He was diagnosed with moderate left and right lower extremity radiculopathy.

A January 2013 VA examination report indicates that the Veteran had moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both his left and right lower extremities. He was diagnosed with mild left and right lower extremity radiculopathy.

In April 2013, the RO reduced the Veteran's right and left lower extremity radiculopathy from 20 percent to 10 percent on each side because he had only mild incomplete paralysis and the evidence did not indicate that his nerve damage was moderate.

The Veteran's left and right lower extremity radiculopathy symptoms were identical on the April 2012 and January 2013 VA examinations. The only difference was the examiner's subjective conclusion as to the severity of his disorder. The record indicates that the severity of the Veteran's symptoms had undergone a material improvement. 

In the absence of any specific and objective findings of material improvement of the Veteran's disability, the Board concludes that the reduction of the evaluation for the Veteran's right and left lower extremity radiculopathy from 20 percent to 10 percent on each side effective as of April 12, 2013, was improper. 38 C.F.R. § 3.344(c).


ORDER

The reduction of the rating for the Veteran's service-connected right lower extremity radiculopathy from 20 percent to 10 percent, effective April 12, 2013, was improper.

The reduction of the rating for the Veteran's service-connected left lower extremity radiculopathy from 20 percent to 10 percent, effective April 12, 2013, was improper.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


